Title: To James Madison from James Francis Armstrong, 21 April 1813
From: Armstrong, James Francis
To: Madison, James


Sir,
Trenton, N.J. April 21. 1813
An old revolutionary acquaintance begs leave to solicit your attention for a moment, from occupations of high national importance, to an application which will be brought before you by the Secretary of State. If it is in itself impracticable—or imcompatible with the views of administration, to do any thing for myself, by giving me some office which I may be able to execute, I shall submit, conscious that no man ever served his country more faithfully & fervently, til severe & unconquerable complaints brought on in its service, rendered me incapable of performing the duties of the clerical character, which I would prefer to any other in the world. With due respect & consideration—I am your humble & obedient servant
James F. Armstrong
